Sir, let me begin by
congratulating you on your election as President of the
General Assembly at its fifty-ninth session, and let me
20

say how honoured I am to be one of your Vice-
Presidents.
I want to say also how delighted Australia is to
welcome Iraq back to the General Assembly.
We, the nations of the world, gathered here at the
fifty-ninth session of the General Assembly, face
challenges to international security and prosperity that
are very different from those which existed at the birth
of the United Nations. However, the aims of the United
Nations as set out in the Preamble to the Charter
remain as relevant and vital today as they did then:
“to save successive generations from the scourge
of war … to reaffirm faith in fundamental human
rights ... to establish conditions under which
justice and respect for the obligations arising
from treaties and other sources of international
law can be maintained … and to promote social
progress and better standards of life in larger
freedom”.
Today, the menace of terrorism and the dangers of
proliferation of weapons of mass destruction (WMD)
cast their shadow across the globe, threatening not only
our security, but also the development gains and future
prosperity of all nations.
It is this new international environment, this new
reality, to which we must all adjust. The United
Nations is no exception. The United Nations is a vital
institution that does great humanitarian work, but it
must strengthen its capacity to deal effectively with the
problems we now face or risk sliding into irrelevance.
The Secretary-General himself recognized this
last year when he said that we have come to a fork in
the road, a moment no less decisive than in 1945 when
the United Nations was founded. And, again this year,
he stated that if the leaders of the world could not
agree on the way forward, history would take the
decisions. The issue he raises for us all is whether we,
the United Nations membership, can rise to the
challenge and take the steps necessary for the
Organization to fulfil its aims in today’s world.
Australia strongly supported last year the
establishment by the Secretary-General of a High-level
Panel on Threats, Challenges and Change, and we
stand ready to contribute to ambitious outcomes. I want
to return to the work of the Panel later in this address.
There would be few nations in the room
untouched by terrorism. As the cowardly attacks in
Beslan and at the Australian Embassy in Jakarta
illustrate, terrorism will not simply fade away. In
response, we, the international community, cannot
allow security threats to fester. What is required is new
thinking, practical action, and cooperation between
Governments. Obviously, the United Nations has a
primary role to play. But Governments and regional
organizations must also ensure that their resources and
infrastructure can respond to the current environment.
This is a responsibility Australia has taken very
seriously. On terrorism, we have fully supported the
work of the United Nations, ensuring Jema’ah
Islamiyah was listed as a terrorist organization under
the Security Council resolution 1267 (1999) sanctions
regime and promoting compliance with the United
Nations terrorist asset freezing regime.
We have committed energy and resources to
building counter-terrorism cooperation in our own
region, both bilaterally and through organizations such
as the Asia-Pacific Economic Cooperation and the
Regional Forum of the Association of South-East
Asian Nations. We are also committed to building
understanding as part of a comprehensive approach.
This is evident in the messages we convey to our
regional partners and to Australians — namely, that our
efforts to stop a minority of extremist Muslim terrorists
is not a war on Islam; that Muslims are as much the
victims of terrorist attacks and must defend
themselves; and that we must all work to defeat
terrorism together.
Our cooperation with regional partners has
delivered results, but as the recent bombing in Jakarta
illustrates, terrorism in our own region is not yet
defeated. While Australia’s embassy in Jakarta may
have been the target of the latest attack, it was as much
an assault on Indonesia as on Australia, and we are
particularly saddened by the loss of innocent
Indonesian lives. Indonesia and Australia are
determined to catch the perpetrators and see justice
done, for the bonds between us cannot be split by
terrorists, but only strengthened.
Australia’s commitment to a stable and secure
region is particularly reflected in our efforts in the
Pacific. Since 11 September 2001, we have come to
appreciate more acutely the dangers weak and failing
States can pose to security. Of course, not all such
21

States are home to terrorists, but where instability and
vulnerabilities exist, so, too, do opportunities for crime
and the potential for human suffering.
When our Foreign Minister, Alexander Downer,
addressed this forum last year, he noted Australia was
developing regional approaches to confront the dangers
of State failure and that with our Pacific Islands Forum
partners we were restoring hope to the people of
Solomon Islands. In just one year, the Regional
Assistance Mission to the Solomon Islands has made
excellent progress in restoring stability and law and
consolidating Government finances, and is now
moving into long-term governance reform.
Australia is also working with other States in our
region, notably Papua New Guinea and Nauru, to
address economic management and governance issues.
Regional cooperation is being strengthened through the
Pacific Plan, an initiative of the recent Pacific Islands
Forum meeting in Apia, which seeks to enhance
collaboration in areas of governance. I am delighted to
see among us today the Secretary-General of the
Pacific Islands Forum and welcome him to this Hall.
We would encourage the High-level Panel on
Threats, Challenges and Change to outline ambitious
proposals for effective collective action to address
failed and failing States, including more explicit
provision for action by regional and other plurilateral
arrangements, as set out in Chapter VIII of the Charter.
Iraq is at a critical moment in its political
evolution. A small minority is bent on destruction and
murder and wants to deny the Iraqi people their
opportunity to express their political will through
elections. This minority also attacks those who are
working to rebuild Iraq’s economy and improve Iraqi
lives. Increasingly, Iraqis themselves will be
responsible for doing that work, but success will
depend on the resolute support of the international
community.
We cannot allow terrorists to disrupt the
democratic process in Iraq. Prime Minister Alawi has
emphasized his Government’s determination to hold
elections in January 2005 and the Special
Representative of the Secretary-General in Iraq has
told the Security Council that maintaining the election
schedule is his greatest priority. While the difficult
security conditions in Iraq cannot be denied, it is
imperative that the United Nations fulfil its role under
Security Council resolution 1546 (2004) and work with
Iraqis to complete arrangements for the elections on
time.
The size of the United Nations presence in Iraq
must be commensurate with the importance and
urgency of its task. For its part, Australia remains
committed to assisting Iraq transform itself. To this
end, we have committed more than $125 million, much
of it directed through United Nations agencies.
The situation in Darfur is a humanitarian disaster.
Australia is committed to supporting urgent
international efforts to end this horrific crisis. We have
already committed $20 million in emergency assistance
for the people of Darfur. We welcome the adoption of
Security Council resolution 1564 (2004) and applaud
the African Union for agreeing to lead a mission to
Darfur. Let me make this very clear: we stand ready to
offer assistance to this mission. The situation in Darfur
highlights the need for the international community to
develop a better framework for responding to
humanitarian crises, and we hope the High-level Panel
on Threats, Challenges and Change will come up with
clear and workable recommendations on humanitarian
intervention.
The proliferation of weapons of mass destruction
(WMDs) is another urgent concern. Unless we act
firmly and with unity, terrorist groups could one day
acquire WMDs with disastrous consequences. As a
threat to international security, the issue of WMD
proliferation falls squarely within the Security
Council’s mandate. We welcome the adoption of
resolution 1540 (2004) as a demonstration of the
Council’s willingness to tackle WMD proliferation,
including the risk of WMD terrorism. We hope that
with the adoption of this resolution, the Council will
take a firmer and more active stance on WMD issues.
As part of our commitment to combating the risk
of nuclear terrorism, Australia will host an Asia-Pacific
ministerial conference in November on nuclear
safeguards and security. In addition, in the First
Committee this year, we, along with Turkey and
Argentina, will introduce a draft resolution on the
prevention of the illicit transfer and unauthorized
access to, and use of, man-portable air defence systems
(MANPADS). We hope for a consensus adoption of
this draft resolution, which encourages States to take
concrete steps to prevent MANPADS from falling into
the hands of non-State end-users.
22

Allow me to return to the subject of the High-
level Panel on Threats, Challenges and Change. During
this address, I have referred several times to
it. Australia welcomes the direction of panel
discussions — as far as we understand them — with
respect to both doctrinal and institutional reform. We
have contributed actively to the Panel’s work and we
encourage the Panel, in its remaining deliberations, to
work towards ambitious recommendations on its entire
programme of work, including Security Council
reform, addressing threats from WMDs and terrorism,
humanitarian intervention and effective collective
action.
On the issue of structural reform, we note here
that Australia has advocated expanding the permanent
membership of the Security Council to make it more
compatible with geographical realities, through the
addition of Japan, India, Brazil, an African country and
Indonesia. Whatever the final shape of the Panel’s
report, one thing is clear: high-level political
commitment will be crucial to bringing bold reform
recommendations to fruition. We would encourage all
Member States to give the Secretary-General their full
support in considering the Panel’s recommendations.
One opportunity to do this will be the 2005
United Nations summit of heads of State or
Government. The summit provides an excellent forum,
not only to review implementation of the Millennium
Development Goals, but also to endorse a reformed
United Nations that is better equipped to deal with the
challenges it faces.
Australia has long advocated the need for United
Nations reform. Back in 2000 in this forum, the Prime
Minister warned that,
“In the absence of change and adaptation, the
Organization will wither as the nations of the
world bypass it in favour of ... mechanisms that
are more relevant to their needs” (A/55/PV.20,
p. 25).
Of course, this warning was before 11 September
2001, before coalition action in Afghanistan and Iraq
and before the terrorist bombings in Bali, Jakarta,
Madrid, Istanbul and many other locations. If the need for
reform was pressing then, it is critical now. The High-
level Panel provides the best prospect for repositioning
the United Nations system to meet contemporary
challenges. This is an opportunity we cannot waste if the
United Nations — our Organization — is to retain a
substantial role in maintaining international peace and
security in the twenty-first century.